PpR Curiam.
This appeal was taken from an order ratifying a trustees’ foreclosure sale, but the appellants filed no appeal bond, as required by Maryland Rule 817, and the trustees have moved to dismiss the appeal. It was shown that the purchasers made demand for settlement, and the trustees, after notice to the appellants, conveyed the property to a duly substituted purchaser. No question was raised in the objections to the ratification of the sale or in this Court as to the unfairness of the sale or collusion with the purchaser.
The motion to dismiss must be granted. See Preske v. Carroll, 178 Md. 543; Sawyer v. Novak, 206 Md. 80; Lowe v. Lowe, 219 Md. 365; Basiliko v. Welsh, 219 Md. 602. Cf. Maddox v. District Supply, Inc., 222 Md. 31, 36. The property has passed into the hands of a bona fide purchaser. The controversy has become moot. Whether the appellants may be entitled to relief in any other or different cause of action is not before us, and we express no opinion thereon.

Appeal dismissed, costs to be paid by the appellants.